NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTHA ANITA TRISTAN,                           No.    17-16098

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02168-MHB
  v.

NANCY A. BERRYHILL, Acting                      MEMORANDUM*
Commissioner of Social Security
Administration,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                  Michelle H. Burns, Magistrate Judge, Presiding

                          Submitted February 11, 2019**

Before:      GOODWIN, FARRIS, and LEAVY, Circuit Judges.

       Martha Anita Tristan appeals the district court’s judgment affirming the

Commissioner of Social Security’s decision denying Tristan’s application for

disability insurance benefits under Title II of the Social Security Act. We review

de novo, Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017), and we affirm.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The ALJ provided clear and convincing reasons to discredit Tristan’s

testimony as to extreme limitations resulting from pain: inconsistency between the

alleged limitations and Tristan’s activities, and lack of support from relatively mild

clinical findings. See Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (explaining

that inconsistency between activities and testimony is a clear and convincing

reason to discredit testimony); Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.

2005) (“Although lack of medical evidence cannot form the sole basis for

discounting pain testimony, it is a factor that the ALJ can consider in his credibility

analysis.”).

      The ALJ properly gave germane reasons to reject Ms. Finney’s opinions.

See Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (explaining that the ALJ

is required to provide germane reasons to reject opinions from non-acceptable

medical sources). First, Ms. Finney’s opinions were in a checklist format and

unsupported by clinical findings. See id. (concluding that lack of support by

clinical findings is a germane reason to reject a checkbox opinion). Second, Ms.

Finney’s opinions were inconsistent with her own treatment notes showing

improvement with treatment, as well as with psychiatric clinical findings of other

treating sources. See Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005)

(inconsistency with medical evidence is a germane reason to reject lay witness

testimony).


                                          2                                     17-16098
      The ALJ provided specific and legitimate reasons to reject Dr. Posner’s

opinion: inconsistency with Tristan’s activities and lack of support by clinical

findings. See Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014) (explaining

that a conflict with daily activities is a specific and legitimate reason to reject a

treating physician’s opinion); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d

1190, 1195 (9th Cir. 2004) (concluding that the ALJ properly rejected a checklist

format treating physician opinion that was unsupported by clinical findings). The

ALJ properly rejected Dr. Posner’s opinion that Tristan was unable to work as an

opinion on an issue reserved to the Commissioner. See Hill v. Astrue, 698 F.3d

1153, 1160 (9th Cir. 2012) (explaining that the ALJ is not bound by conclusory

statements as to the ultimate issue of disability). Contrary to Tristan’s contention,

the ALJ appears to have reasonably considered the factors listed in 20 C.F.R.

§ 404.1527(c).

      The ALJ properly weighed the remaining medical evidence, including Dr.

Schenk’s opinion, and the ALJ’s conclusions are supported by substantial

evidence. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)

(explaining that where medical evidence is in dispute, “the ALJ is the final arbiter

with respect to resolving ambiguities.”).

      Tristan’s request for oral argument (Docket Entry No. 8) is DENIED.

      AFFIRMED.


                                            3                                     17-16098